Name: Commission Regulation (EEC) No 1884/83 of 11 July 1983 amending Regulation (EEC) No 2755/80 in respect of the fixing of intervention buying-in prices for the period 15 July to 15 December 1983
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 7 . 83 Official Journal of the European Communities No L 187/25 COMMISSION REGULATION (EEC) No 1884/83 of 11 July 1983 amending Regulation (EEC) No 2755/80 in respect of the fixing of intervention buying-in prices for the period 15 July to 15 December 1983 HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2755/80 is hereby amended as follows : 1 . The second subparagraph of Article 2 is replaced by the following : 'During the period 15 July to 15 December 1983, the qualities and buying-in prices for products which may be bought in by the intervention agen ­ cies are fixed in the said Annex.' 2. The Annex is replaced by the Annex to this Regu ­ lation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 11 95/82 (2), and in particular Article 7 (7) (c) thereof, Whereas the Annex to Commission Regulation (EEC) No 2755/80 of 28 October 1980 on the conditions for implementing and suspending intervention buying in of sheepmeat (3), as amended by Regulation (EEC) No 1962/82 (4), lays down the qualities and buying-in prices for products which could be bought in by inter ­ vention agencies during the period 15 July to 15 December 1982 ; Whereas, it is possible that intervention measures will be instituted during the period 15 July to 15 December 1983 ; whereas the buying-in prices to apply during that period should be fixed now ; whereas, therefore, Regulation (EEC) No 2755/80 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 15 July 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 July 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16. 7. 1980, p. 1 . ' 2) OJ No L 140, 20 . 5 . 1982, p. 22 . ;3) OJ No L 284, 29 . 10 . 1980, p . 33 . OJ No L 212, 21 . 7 . 1982, p. 43 . No L 187/26 Official Journal of the European Communities 12. 7 . 83 ANNEX Intervention buying-in prices FRANCE : AGNEAUX (ECU/100 kg green rate) Quality (') U 3 (couvert) R 3 (couvert) O 3 (couvert) U 4 ( §ras) R 4 (gras) 15 July 1983 413,773 402,690 376,829 354,662 339,885 Week commencing : I\ 18 July 1983 409,741 398,766 373,157 351,206 336,573 25 July 1983 405,216 394,362 369,036 347,328 332,856 1 August 1983 401,083 390,340 365,272 343,786 329,461 8 August 1983 396,894 386,263 361,457 340,195 326,020 15 August 1983 390,432 379,974 355,572 334,656 320,712 22 August 1983 386,680 376,323 352,155 331,440 317,630 29 August 1983 382,290 372,050 348,157 327,677 314,024 5 September 1983 377,776 367,657 344,046 323,808 310,316 12 September 1983 374,752 364,714 341,292 321,216 307,832 19 September 1983 371,885 361,924 338,681 318,758 305,477 26 September 1983 371,885 361,924 338,681 318,758 305,477 3 October 1983 371,885 361,924 338,681 318,758 305,477 10 October 1983 371,885 361,924 338,681 318,758 305,477 17 October 1983 371,885 361,924 338,681 318,758 305,477 24 October 1983 371,885 361,924 338,681 318,758 305,477 31 October 1983 374,304 364,278 340,884 320,832 307,464 7 November 1983 376,914 366,818 343,261 323,069 309,608 14 November 1983 379,646 369,477 345,749 325,41 1 311,852 21 November 1983 382,547 372,300 348,391 327,898 314,235 28 November 1983 385,739 375,407 351,298 330,634 316,857 5 December 1983 389,939 379,494 355,123 334,234 320,307 Period 12 to 15 December 1983 395,158 384,574 359,876 338,707 324,594 (') Within the meaning of point F of Annex III to Regulation (EEC) No 2657/80, as last amended by Regulation (EEC) No 1236/82 .